                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                     Case No. l 7-cr-01735-WQH


                                               Plaintiff,
                          vs.
                                                                     JUDGME          T OF    �e&
Kiya Joel Payne (2),

                                                                                               DEC 0 4 2018
                                            Defendant.                                CLERK, U.S. DISTRICT
                                                                                                           COURT
                                                                                     �
                                                                                   S UTHERN DISTRl   �    ALIFORNIA
                                                                                   B�
                                                                                                            DEPUTY
                                                                                                      ----"'-,;,.,;_)




IT APPEARING that the defendant is now entitled to be discharged for the reason that:


      an indic1ment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or


      the Court has granted the motion of the Government for dismissal, with prejudice; or


 D    the Court has granted the motion of the defendant for a judgment of acquittal; or


 D    a jury has been waived, and the Court has found the defendant not guilty; or


 D    the jury has returned its verdict, finding the defendant not guilty;


      of the offense(s) as charged in the Information:

      8:1324(a)(2)(B)(ii) - Bringing in Aliens for Financial Gain (1); 8:1324(a)(2)(B)(iii) - Bringing in Aliens Without
      Presentation (2)




 Dated:   12/4/2018
                                                               Hon. Nita L. Stormes
                                                               United States District Judge
